DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 1-20 are pending.
Applicant’s election of Group II, claims 16-20, drawn to a composition comprising FGF8b, and Hh signaling agonist, an agonist of canonical Wnt signaling, and WNT-C59, in the reply filed on 10/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election is treated as having been made without traverse in the reply filed on 10/14/2022.
The Restriction Requirement has been made FINAL.
Claims 16-20 have been examined on their merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fedele et al. (Nature Scientific Reports, 2017, on IDS 04/21/2021, hereafter “Fedele”) in view of Thorsten et al. (NeuroReport, 2006, hereafter “Thorsten”), Jeon et al. (Stem Cells, 2018, hereafter “Jeon”).
	In regards to claims 16, and 18-20, Fedele teaches a cell medium for culturing dopaminergic midbrain precursors comprising FGF8, purmorphamine and Shh (both Hh signaling agonists), and CHIR99021 (a Wnt signaling agonist or GSK3 inhibitor) (Figure 1, p3). Fedele also teaches that these cells are useful for studying disease mechanisms, drug discovery, and eventually for cell replacement therapy (Abstract, p1).
Fedele is silent on whether the FGF8 is FGF8b specifically. 
However, Thorsten teaches a medium for culturing dopaminergic precursors media comprising FGF8b and Shh (Abstract, p975). Thorsten teaches that this promotes cell proliferation and that withdrawal of these growth factors leads to differentiation into predominantly dopaminergic precursors (Abstract, p975). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Fedele and use FGF8b specifically, because it would be efficient for generating more dopaminergic precursors which could be used to study disease, drugs, or potential therapies. Furthermore, because Thorsten demonstrates that dopaminergic precursors can be expanded with FGF8b, and because Fedele and Thorsten are in the same technical field of culturing dopaminergic precursors, it could be done with predictable results and a reasonable expectation of success.
Fedele does not explicitly teach that the medium comprises WNT-C59.
However, Jeon teaches that WNT-C59 can be added to media (p212, Figure 6), and that this inhibits induction of posterior markers and abrogates suppression of anterior markers (p211, column 1, GLIS3-mediated posterior specification is WNT-dependent). In particular, Jeon teaches that treatment with WNT-C59 leads to an increase in the number of OTX2 positive cells (p211, column 1, GLIS3-mediated posterior specification is WNT-dependent), which the specification of the instant application lists as characterizing dopaminergic neural progenitor cells (Specification, paragraph [00030]). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Fedele and add Wnt-C59 to the media composition because it would be useful for avoiding expression of posterior neural markers, and promote expression of anterior markers such as OTX2 which is a marker for dopaminergic progenitor cells. Furthermore, because Jeon teaches that cells can effectively be cultured in media comprising WNT-C59, and Fedele and Jeon are in the same technical field off culturing neural progenitor cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Fedele, Thorsten, and Jeon renders the invention unpatentable as claimed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fedele, Thorsten, and Jeon as applied to claims 16, and 18-20 above, and further in view of Brewer et al. (Journal of Neuroscience Research, 1993, hereafter “Brewer”).
The teachings of Fedele, Thorsten, and Jeon are relied upon as above.
In regards to claim 17, Fedele does not explicitly teach that the media comprises B-27.
However, Brewer teaches that B-27 is a neuronal media supplement that promotes neuronal survival and growth, reduces glial growth, can be used with a breadth of neuronal types, and is appropriate for a wide variety of in vitro studies (Abstract, p567). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Fedele and add B-27 the medium composition because, as taught by Brewer, it would promote neuronal growth and survival, which would lead to more neuronal cells which could be used for in vitro studies. Furthermore, because B-27 is designed for culturing neuronal cells, can be used with multiple neuronal cells-types, and Fedele and Brewer are in the same technical field of culturing neuronal cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Fedele, Thorsten, Jeon, and Brewer renders the invention unpatentable as claimed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632